Case 1:16-md-02742-PKC Document EG QFiled 10/25/19 Page 1 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: SUNEDISON, INC. SECURITIES No. 1:16-md-02742 (PKC) (RWL)

LITIGATION
This Document Applies To:
In ve TerraForm Global, Inc. Securities

Litigation, No. 1:16-cv-07967-PKC, and
consolidated cases

 

Sleeves ORDER GRANTING PLAINTIFFS’

MOTION TO APPROVE MODIFICATIONS TO THE CLASS
ACTION SETTLEMENT AND TO PROVIDE SUPPLEMENTAL NOTICE

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 2 of 25

EXHIBIT B

WHEREAS, (i) the Lead Plaintiff Pyramid Holdings, Inc., on behalf of itself and on
behalf of the Settlement Class and plaintiffs Iron Workers Mid-South Pension Fund and Simon
Fraser (collectively, “the Plaintiffs”), (ii) Defendant TerraForm Global, Inc. (“Global” or the
“Company”), (iii) Defendants Ahmad Chatila, Carlos Domenech Zornoza, Jeremy Avenier,
Martin Truong, Brian Wuebbels, and (iv) Defendants J.P. Morgan Securities LLC, Barclays
Capital Inc., Citigroup Capital Markets, Inc., Morgan Stanley & Co. LLC, Goldman, Sachs &
Co. (n/k/a Goldman Sachs & Co. LLC), Merrill Lynch, Pierce, Fenner & Smith Incorporated
(n/k/a BofA Securities, Inc.), Deutsche Bank Securities Inc., BTG Pactual US Capital LLC, Itai
BBA USA Securities, Inc., SMBC Nikko Securities America, Inc., SG Americas Securities,
LLC, and Kotak Mahindra Inc., have entered into a Settlement Modification Agreement dated
September 19, 2019 (the “Settlement Modification Agreement”), which modifies some of the
terms of the Stipulation and Agreement of Settlement dated December 14, 2017 (the
“Stipulation”), which is subject to review under Rule 23 of the F ederal Rules of Civil Procedure
and which, together with the exhibits annexed thereto, sets forth the terms and conditions for the
proposed Settlement and dismissal of the class action pending before the Court styled as Jn re
TerraForm Global, Inc. Securities Litigation, Case No. 1:16-cv-07967 (S.D.N.Y.) (the
“Action”); and the Court having previously granted preliminary approval of the proposed
Settlement as provided for in the Stipulation (ECF No. 269!), and having read and considered the
Stipulation and the exhibits thereto and the Settlement Modification Agreement, and the exhibits

thereto, and submissions made relating thereto, and finding that substantial and sufficient

 

1 References to “ECF No.” are to the docket for In re: SunEdison, Inc, Sec. Litig., No. 1:16-md-02742 (PEC)
(S.D.N.Y.} unless stated otherwise.

 
CEASE-LEL AMER PAK CDdmenent e500 Filed O9/2H/19 Page 30261
EXHIBIT B

grounds exist for entering this Order; and the Settling Parties having consented to the entry of
this Order;

NOW, THEREFORE, IT IS HEREBY ORDERED, this25 day of 2 hob, 2019,
that:

l, This Order incorporates by reference the definitions in the Stipulation, as
modified by the Settlement Modification Agreement, and in the Settlement Modification
Agreement, and all capitalized terms used herein shall have the same meanings as set forth
therein. References to the Settlement and Stipulation mean the Settlement and Stipulation as
modified by the Settlement Modification Agreement.

2. The Court finds that (a) the Settlement Modification Agreement resulted from
good faith, arm’s-length negotiations, and (b) the Settlement Modification Agreement is
sufficiently fair, reasonable and adequate to the Settlement Class Members to warrant providing
Supplemental Notice of the modifications to the Settlement to Purported Claimants (as defined in
the Settlement Modification Agreement) and holding a Settlement Hearing.

3. The Court hereby preliminarily approves the modifications to the Settlement, as
contained in the Settlement Modification Agreement, subject to further consideration at a hearing
(the “Settlement Hearing”) pursuant to Federal Rule of Civil Procedure 23(¢), which is hereby

c 9020
scheduled to be held before the Court on Lelruare Af ape at A 00° p.m. for the following
purposes:
(a) to determine finally whether the applicable prerequisites for class action
treatment under Federal Rules of Civil Procedure 23(a) and (b) are satisfied;
(b) to determine finally whether the Settlement is fair, reasonable, and

adequate, and should be approved by the Court;

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 4 of 25

EXHIBIT B

(c) to determine finally whether the Final Judgment, as provided under the
Settlement Modification Agreement, should be entered, dismissing the Action on the merits and
with prejudice, and to determine whether the release by the Releasing Parties of the Released
Claims against the Released Parties, as set forth in the Stipulation, should be ordered, along with
a permanent injunction barring efforts to prosecute or attempt to prosecute any Released Claims
extinguished by the release against any of the Released Parties, as also set forth in the
Stipulation;

(d) to determine finally whether the proposed Plan of Allocation for the
distribution of the Net Settlement Fund is fair and reasonable and should be approved by the
Court;

(e) to consider the application of Class Counsel for an award of attorneys’
fees and the reimbursement of expenses and an Award to Plaintiffs;

(f) to consider, if not previously ruled on, Purported Claimants’ objections to
the Settlement, if any, whether submitted previously in writing or presented orally at the
Settlement Hearing by Purported Claimants (or by counsel on their behalf) provided that they
gave proper notice that they intend to appear at the Settlement Hearing; and

(g) to rule upon such other matters as the Court may deem appropriate.

4. The Court reserves the right to adjourn the Settlement Hearing to a later date
and/or time and to approve the Settlement without further revisions, or with such further
revisions as may be agreed to by the Settling Parties, and with or without further notice of any
kind. The Court further reserves the right to enter its Final Judgment approving the Settlement
and dismissing the Action, on the merits and with prejudice, regardless of whether it has

approved the Plan of Allocation or awarded attorneys’ fees and expenses.

 

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 5 of 25

EXHIBIT B

5. The Court approves the form, substance and requirements of the Supplemental
Notice, which is attached as Exhibit C to the Settlement Modification Agreement.

6. Class Counsel has the authority to enter into the Settlement on behalf of the

Settlement Class and has the authority to act on behalf of the Settlement Class with respect to all
acts or consents required by or that may be given pursuant to the Stipulation or such other acts
that are reasonably necessary to consummate the Settlement.

7. The Claims Administrator shall supervise and administer the mailing of the
Supplemental Notice and post the Supplemental Notice on the website it created and maintains
for this Settlement.

8. Class Counsel, through the Claims Administrator, shall cause the Supplemental
Notice, substantially in the form annexed as Exhibit C to the Settlement Modification
Agreement, to be mailed, by first class mail, postage prepaid, within thirty (30) days of the entry
of this Order, to all Purported Claimants.

9. Class Counsel shall, at least fourteen (14) calendar days before the Settlement
Hearing, serve upon counsel for Defendants and file with the Court proof of the mailing of the
Supplemental Notice as required by this Order.

10. Class Counsel, through the Claims Administrator, shall cause the Settlement
Modification Agreement, the exhibits to the Settlement Modification Agreement, this Order and
a copy of the Supplemental Notice to be posted on the website the Claims Administrator created
and maintains for this Settlement within thirty (30) days after entry of this Order.

11. The forms and methods set forth herein, and the forms and methods previously
provided pursuant to this Court’s Order Granting Lead Plaintiff’s Unopposed Motion for

Preliminary Approval of Class Action Settlement (ECF No. 269), of notifying the Settlement

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 6 of 25

EXHIBIT B

Class Members of the Settlement and its terms and conditions meet the requirements of due
process, Rule 23 of the Federal Rules of Civil Procedure, and 15 U.S.C. 77z-1(a)(7), as amended
by the Private Securities Litigation Reform Act of 1995; constitute the best notice practicable
under the circumstances; and constitute due and sufficient notice to all persons and entities
entitled thereto. No Settlement Class Member will be relieved from the terms and conditions of
the Settlement, including the releases provided for therein, based upon the contention or proof
that such Settlement Class Member failed to receive actual or adequate notice.

12. The Court will consider comments and/or objections to the Settlement, the Plan of

Allocation, or the Fee and Expense Application from Purported Claimants, provided, however,

 

that no Purported Claimant shall be heard or entitled to contest the approval of the terms and
conditions of the proposed Settlement or, if approved, the Final Judgment, or any other order
relating thereto, including the Plan of Allocation and/or the Fee and Expense Application, unless
that Person has served copies of any objections, papers and briefs to each of the following
counsel at least twenty-one (21) calendar days prior to the Settlement Hearing date:

CLASS COUNSEL:

Jack G. Fruchter

ABRAHAM, FRUCHTER & TWERSKY, LLP

One Penn Plaza, Suite 2805

New York, NY 10119

COUNSEL FOR DEFENDANTS:

Michael G. Bongiorno, Esq.

WILMER CUTLER PICKERING HALE AND DORR LLP

7 World Trade Center

250 Greenwich Street

New York, New York 10007

Sara B. Brody

SIDLEY AUSTIN LLP
555 California Street, Suite 2000

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 7 of 25

EXHIBIT B

San Francisco, California 94104

Adam S. Hakki

SHEARMAN & STERLING LLP

599 Lexington Avenue

New York, NY 10022-6069

Kevin J. O’ Connor

HINCKLEY ALLEN & SNYDER LLP

28 State Street

Boston, MA 62109

and that Person has (at least twenty-one (21) calendar days prior to the Settlement Hearing date)
mailed a letter (and any other papers and briefs) stating that you object to the Settlement in the
matter of In re TerraForm Global, Inc. Securities Litigation, 1:16-cv-07967-PKC (S.D.N.Y.),
showing due proof of service upon counsel identified above, to the Clerk of the Court, U.S.
District Court, Southern District of New York, 500 Pearl Street, New York, New York 10007.
To be valid, any such objection must contain (1) the Purported Claimant’s name, address, and
telephone number, (2) a list of all purchases and sales of Global Common Stock in order to show
the Purported Claimant’s membership in the Settlement Class, and a copy of the timely Proof of
Claim submitted to the Claims Administrator, (3) all grounds for the objection, including any
legal and evidentiary support known to the Purported Claimant and/or his, her, or its counsel, (4)
the name, address and telephone number of all counsel, if any, who represent the Purported
Claimant, including former or current counsel who may be entitled to compensation in
connection with the objection, and (5) the number of times the Purported Claimant and/or his,
her, or its counsel has filed, authorized or approved an objection to a class action settlement in
the last five years, the nature of each such objection in each case, the jurisdiction in each case,

and the name of the issuer of the security or seller of the product or service at issue in each case.

Attendance at the Settlement Hearing is not necessary but Persons wishing to be heard orally in

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 8 of 25

EXHIBIT B

opposition to the approval of the Settlement, the Plan of Allocation, and/or the Fee and Expense
Application are required to indicate in their written objection that they intend to appear at the
Settlement Hearing and identify any witnesses they may call to testify or exhibits they intend to
introduce into evidence at the Settlement Hearing. Purported Claimants do not need to appear at
the Settlement Hearing or take any other action to indicate their approval.

13. Any Purported Claimant who does not object in the manner prescribed above
shall: (i) be deemed to have waived all such objections; (ii) forever be foreclosed from making
any objection to the fairness, adequacy or reasonableness of the Settlement, the Final Judgment
to be entered approving the Settlement, the Plan of Allocation, and/or the Fee and Expense
Application, unless otherwise ordered by the Court; (iii) be bound by all the terms and provisions
of the Stipulation, and by all proceedings, orders and judgments in the Action; and (iv) be
foreclosed from appealing from any judgment or order entered in this Action.

14. _ All papers in support of the Settlement, the Plan of Allocation and/or the Fee and
Expense Application shall be filed and served no later than twenty-eight (28) calendar days
before the Settlement Hearing.

15. Any submissions filed in response to any objections or in further support of the
Settlement, the Plan of Allocation and/or the Fee and Expense Application shall be filed no later
than seven (7) calendar days prior to the Settlement Hearing.

16.  Ator after the Settlement Hearing, the Court shall determine whether the Plan of
Allocation proposed by Class Counsel, and the lee and Expense Application shall be approved.

17.  Allreasonable expenses incurred in mailing the Supplemental Notice to Purported
Claimants, as well as all other Administrative Costs as defined in the Settlement Modification

Agreement, shall be paid from the Settlement Fund as set forth in the Stipulation. In the event

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 9 of 25

EXHIBIT B

the Settlement is not finally approved by the Court, or otherwise fails to become effective,
neither the Plaintiffs nor any of Plaintiffs’ Counsel shall have any obligation to repay any
amounts actually and properly disbursed from the Settlement Fund.

18. In the event the Settlement is not finally approved or consummated in accordance
with the terms of the Stipulation, as modified by the Settlement Modification Agreement, then
the Settlement Modification Agreement and this Order (including any amendment(s) thereof, and
except as expressly provided in the Settlement Modification Agreement or by order of the Court)
shall be null and void, of no further force or effect, and without prejudice to any Settling Party,
and may not be introduced as evidence or used in any action or proceeding by any Person for any
purpose against the Settling Parties or the Released Parties, and each Settling Party shall be
restored to his, her or its respective litigation positions as they existed prior to July 1, 2019,
pursuant to the terms of the Settlement Modification Agreement, and they shall proceed in all
respects as if the Settlement Modification Agreement had not been executed and related orders or
judgments had not been entered (including, without limitation, this Order and the Final Judgment
(in the form attached as Exhibit A to the Settlement Modification Agreement), with each to be
deemed following such termination as vacated, nunc pro tunc), and in the event of such
termination all of their respective claims and defenses as to any issue in the Action shall be
preserved without prejudice in accordance with the terms of the Settlement Modification
Agreement.

19. The Court reserves the right to alter the time or the date of the Settlement Hearing
without further notice to the Class Members, provided that the time or the date of the Settlement
Hearing shall not be set at a time or date earlier than the time and date set forth in {3 above. The

Court retains exclusive jurisdiction over the Action to consider all further matters arising out of,

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 10 of 25

EXHIBIT B

or relating to, the Stipulation, including by way of illustration and not limitation, any dispute
concerning any Proof of Claim submitted and any future requests by one or more of the Parties

that the Final Judgment, the releases and/or the permanent injunction set forth in the Stipulation

be enforced. (pon (dec 657) y Cry Kid ot fej 0 CA

vateas /O° 2S, ro Zap aE |

HOW. P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 11 of 25

EXHIBIT C

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 12 of 25

EXHIBIT C

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

IN RE: SUNEDISON, INC, SECURITIES No. 1:16-md-02742 (PKC) (RWL)

LITIGATION
“This Document Applies To:
In re TerraForm Global, Inc, Securities

Litigation, No. 1:16-cv-07967-PKC, and
consolidated cases

 

SUPPLEMENTAL NOTICE REGARDING
MODIFICATIONS TO THE PROPOSED CLASS ACTION SETTLEMENT

TO: All purchasers of Terra¥orm Global, Inc. (“Global” or the “Company”) Common
Stock in or traceable to Global’s initial public offering (“IPO”), who timely submitted a
Proof of Claim form to participate in the proposed class action setttement (the “Settlement”)
and have been determined to be a Purported Claimant by the Claims Administrator.

You are receiving this Supplemental Notice Regarding Modifications to the Proposed Class
Action Settlement (the “Supplemental Notice”) because you timely submitted a claim to the
Claims Administrator to participate in the Settlement that has either been accepted as valid
or been found to be deficient, but is capable of being cured by the submission of additional
information. This Supplemental Notice is being provided to inform you that the proposed
Settlement terms, which were included in the Notice of Pendency and Proposed Settlement
of Class Action (the “Notice”) that was previously mailed to Settlement Class Members, have
been modified as described below and to inform you of the new date and time for the hearing
at which the Court will consider the fairness of the proposed Settlement, as modified by the
Settlement Modification Agreement dated September 19, 2019 (the “Settlement Modification
Agreement”).

This Supplemental Notice supplements the Notice that was previously provided. A copy of the
Notice is available on the website established in connection with the Settlement of this Action at
www. TerraFormGlobalLitigationSettlement.com. The information contained in the Notice still
applies unless superseded by information contained in this Supplemental Notice.

Under law, a federal court has authorized this Supplemental Notice. This is not attorney
advertising.

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 13 of 25

EXHIBIT C

e If approved by the Court, the Settlement will provide forty-eight million seven hundred
fifty thousand dollars ($48,750,000) (the “Settlement Amount”) gross, plus interest that
accrues from the time Final Judgment is entered, minus attorneys’ fees, expenses, costs,
administrative expenses, Plaintiff awards and net of any taxes on interest, to pay valid
claims of Class Members. The Court will hold a Settlement Hearing on ,
2019 to decide whether to approve the Settlement.

e Your recovery will depend on the number of shares of Global Common Stock you
purchased and sold, the dates of those purchases and sales, and the prices at which you,
and other Class Members who filed valid claims, purchased and sold those shares. Based
on the claims submitted, if all deficient claims are cured, the estimated average recovery
per share of Common Stock will be approximately $0.58 per share of the total number of
shares of Global Common Stock that may potentially be part of valid claims before
deduction of Court-approved fees, expenses and awards, and costs of notice and claims
administration. This estimate solely reflects the average recovery per share of Global
Common Stock based on the claims submitted. This is not an estimate of the actual
recovery per share you should expect. The actual amount per share you receive will depend
on a number of factors, including the number of shares that were submitted with
deficiencies that are cured and other factors that are explained in the Plan of Allocation
described in the Notice.

e Attorneys for Plaintiffs (“Plaintiffs’ Counsel”) have not received any payment for their
work or reimbursement for expenses incurred in investigating the facts, conducting this
litigation and negotiating the Settlement on behalf of the Plaintiffs and the Class. Plaintiffs’
Counsel intends to ask the Court to award them fees of up to 25% of the Settlement Amount
($12,187,500), reimbursement of litigation expenses paid or incurred of no more than
$475,000 and an Award to Plaintiffs collectively not to exceed $15,000. Based on the
claims submitted, if all deficient claims are cured, the attorneys’ fees and expenses and
Award to Plaintiffs are estimated to average $0.15 per share of the total number of shares
of Global Common Stock that may potentially be part of valid claims. If approved by the
Court, these amounts will be paid from the Settlement Fund.

e Based on the claims submitted, if all deficient claims are cured, the approximate recovery,
after deduction of attorneys’ fees, Plaintiff awards and expenses approved by the Court, is
an average of $0.43 per share of the total number of shares of Global Common Stock that
may potentially be part of valid claims. This estimate is based on the assumption that the
maximum amounts set forth in the preceding paragraph will be awarded. Your actual
recovery, if any, depends on the aggregate losses of all Settlement Class Members with
valid claims, the date(s) you purchased and sold Global Common Stock, the purchase and
sales prices, the number of shares purchased and the amount of losses incurred.

e The Settlement resolves the Action (defined below) concerning whether defendants (i)
Global, (ii) Ahmad Chatila, Carlos Domenech Zornoza, Jeremy Avenier, Martin Truong,
Brian Wuebbels (the “Individual Defendants”), and (iii) J.P. Morgan Securities LLC,
Barclays Capital Inc., Citigroup Capital Markets, Inc., Morgan Stanley & Co. LLC,
Goldman, Sachs & Co. (n/k/a Goldman Sachs & Co. LLC), Merrill Lynch, Pierce, Fenner

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 14 of 25

EXHIBIT C

& Smith Incorporated (n/k/a BofA Securities, Inc.), Deutsche Bank Securities Inc., BTG
Pactual US Capital LLC, Itai BBA USA Securities, Inc., SMBC Nikko Securities America,
Inc., SG Americas Securities, LLC, and Kotak Mahindra Inc. (the “Underwriter
Defendants”) (collectively with Global and the Individual Defendants, the “Defendants”),
violated federal securities laws by allegedly making misrepresentations and/or omissions
of material fact in the Registration Statement filed with the U.S. Securities and Exchange
Commission in connection with Global’s IPO. More details and information about the
Action were provided in the Notice and you are referred to that document for those details
and additional information.

« Your legal rights may be affected by this Action and the Settlement. Therefore, you should
read this Supplemental Notice carefully.

AS A CLASS MEMBER WHO TIMELY SUBMITTED A CLAIM, YOU DO NOT
NEED TO TAKE ANY FURTHER ACTION TO BE ELIGIBLE TO PART ICPATE
IN THE SETTLEMENT UNLESS THE CLAIMS ADMINISTRATOR CONTACTS
YOU TO PROVIDE IT WITH ADDITIONAL INFORMATION

UPCOMING RELEVANT DATES

 

 

 

 

 

 

OBJECT NO LATER THAN Write to the Court about why you do not like the
__, 2019 Settlement.
GO TO A HEARING ON Ask to speak in Court about the fairness of the
__, 2019 Settlement.
INQUIRIES

Please do not contact the Court regarding this Supplemental Notice. All inquiries concerning
this Supplemental Notice, the Notice, Proof of Claim you previously submitted, or any other
questions by Settlement Class Members should be directed to:

In re TerraForm Global, Inc. Litigation
c/o Epiq
P.O. Box 10539
Dublin, Ohio 43017-4539
(888) 684-5070

or

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 15 of 25

EXHIBIT C

ABRAHAM, FRUCHTER & TWERSKY, LLP
One Penn Plaza, Suite 2805
New York, NY 10119
Tel: (212) 279-5050
Fax: (212) 279-3655
DEFINITIONS

All capitalized terms not otherwise defined herein shall have the same meanings as set forth in
the Stipulation and Agreement of Settlement dated December 14, 2017 (the “Stipulation”), as
modified by the Settlement Modification Agreement, the Settlement Modification Agreement or
the Notice. References herein to the Settlement and Stipulation refer to the Settlement and

Stipulation as modified by the Settlement Modification Agreement.

COMMON QUESTIONS AND ANSWERS CONCERNING THE SETTLEMENT

1. Why did I get this Supplemental Notice?
You are being sent this Supplemental Notice because you or someone in your family or
someone on your behalf timely submitted a claim to participate in the Settlement and either
the Claims Administrator has deemed your claim to be valid or there is a deficiency in your
claim that can be cured by the submission of additional information. If your claim has a
deficiency, the Claims Administrator will contact you if the Settlement is approved by the

Court.

2. What does this Supplemental Notice provide?
This Supplemental Notice describes the modifications made to the Settlement as a
consequence of the Settlement Modification Agreement, the facts, circumstances, and
disputes that gave rise to the Settlement Modification Agreement, the possible
consequences of not having reached an agreement concerning modifications to the
Settlement and/or the Settlement, as modified, not being approved, the date of the Court
hearing regarding the fairness of the Settlement, and what actions you may take. Because
you already submitted a claim, you do not need to take any further action unless you are

contacted by the Claims Administrator.

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 16 of 25

EXHIBIT C

What is this lawsuit about?

The case is known as In re TerraForm Global, Inc. Securities Litigation, 1:16-cv-07967-
PKC (S.D.N.Y,) (the “Action”). The Court responsible for this case is the United States
District Court for the Southern District of New York. A description of the Action can be
found in the Notice. The Settlement resolves all of the claims in the Action, as well as
certain other claims or potential claims, whether known or unknown, concerning the facts

and circumstances alleged in the applicable complaint in this Action.

Why was the Settlement modified?

After notice of the Action and the Settlement, as originally agreed on, was provided to the
Class, two groups of funds elected to exclude themselves from the Class (the “Opt-Out
Funds”). The Opt-Out Funds submitted trading records showing purchases of
approximately 8.5 million shares of Global Common Stock that incurred losses and would
have otherwise been part of the Class, thereby diminishing the aggregate amount of
damages suffered by the Settlement Class. Pursuant to paragraph 10.6 of the Stipulation
and a separate agreement entered into by the Settling Parties contemporaneously with the
Stipulation, Global asserted a right to terminate the Settlement based on the number of
Global shares purchased by the Opt-Out Funds that incurred losses. Plaintiffs disagreed
with Global as to whether the Opt-Out Funds’ shares with losses were of a sufficient
number to provide Global with the option to terminate the Settlement as provided by

paragraph 10.6 of the Stipulation.

As the Settling Parties were disputing whether Global could terminate the Settlement, the
Opt-Out Funds filed their own lawsuit against Global and the Individual Defendants in the
Circuit Court of Montgomery County, Maryland, asserting damages in excess of $50
million based on their purchases of Global Common Stock. While that litigation
proceeded, the Plaintiffs and Global vigorously debated the issue of whether Global had
the right to terminate the Settlement based on the Opt-Out Funds’ shares and litigated that
issue over the course of approximately fifteen months. The Plaintiffs and Global each filed
motions seeking a Court ruling in favor of their position regardirig whether Global had the
right to terminate the Settlement, accompanied by memorandum in support and expert

reports. They also each filed papers in opposition to each other’s motions and replies in

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 17 of 25

EXHIBIT C

further support. After the issue was fully briefed, the Court ruled that the issue was not yet
ripe for decision as the motions sought an advisory opinion from the Court as to whether

Global had the right to terminate the Settlement.

Prior to that Court ruling and while Plaintiffs and Global were litigating the termination
issue, they also made periodic attempts to resolve their dispute and modify the Settlement
terms, including conducting a mediation session and follow-up negotiations supervised by
an experienced mediator, who previously helped the Settling Parties agree on the original
Settlement terms. During those negotiations, Global contended, arnong other assertions,
that the value of the Action had been diminished because the Opt-Out Funds were no longer
part of the Class and thus aggregate Class damages were lower and, accordingly, the
Settlement Fund should be similarly reduced by the Opt-Out Funds’ portion of aggregate
Class damages. Global further claimed that decisions rendered by the Court in litigation
involving Global’s sponsor, SunEdison, Inc., arising from somewhat similar facts, were
applicable to this Action and, if applied to the extent the case proceeds, would restrict the
time period for which damages could be recovered by the Class, greatly reducing the Class’
aggregate damages and the value of this Action. Global also claimed that Court rulings
increased the likelihood that Defendants would not be found liable, further decreasing the
value of the Action. After many such negotiations did not result in an agreement, the
Settling Parties were able to agree on terms that modified the Stipulation, as reflected in

the Settlement Modification Agreement.

The Settling Parties do not agree as to how the issue of whether Global had the right to
terminate the Settlement would have been resolved if determined by the Court and do not
agree as to what would have happened if the Settlement had been terminated, Even if
Plaintiffs had prevailed and the Court decided that the Settlement could not be terminated,
Defendants may have appealed that decision, resulting in a long delay before Class
Members would receive the benefits of the Settlement even if the appeal was denied, If
Global had been allowed to terminate the Settlement, Defendants insist that they would
have been able to successfully defend against Plaintiffs’ claims based on arguments and

positions enhanced by the Court's recent decisions, and that even if Plaintiffs were

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 18 of 25

EXHIBIT C

successful in demonstrating Defendants’ liability, the amount of damages at issue would
be much lower than Plaintiffs claimed for the reasons stated above and would warrant a far

lower settlement amount than is being provided under the Settlement, as modified.

While Plaintiffs disagreed with Defendants’ contentions about the strength of their claims,
they recognized the risks involved and that at least some of the factors listed above
diminished the recoverable and settlement value of the Action to the extent the Action
continued to be litigated toward a trial. Plaintiffs and Plaintiffs’ Counsel therefore agreed
to the modifications to the Settlement and believe the Settlement is best for ali Settlement
Class Members because of the risks associated with continued litigation, including the risk
that Global would be able to terminate the Settlement, and the nature of the defenses and

arguments raised by the Defendants.

If the Court does not grant final approval of the Settlement (as modified by the Settlement

Modification Agreement) and does not enter the Final Judgment, litigation would resume .
as ifan agreement had not been reached. Global may then be able to successfully terminate
the Settlement, and the Parties would be back litigating the Action and all the risks
previously identified in the Notice would exist with additional risks based on Court rulings
that could reduce damages and make a finding of liability more challenging in addition to
lower aggregate damages resulting from the Opt-Out Funds’ exclusion from the Class.
Moreover, if litigation continued, any recovery obtained by Plaintiffs may not be realized
for years. The Settlement permits Plaintiffs to avoid the cost and uncertainty of continued
litigation and ultimately a trial, and permits eligible Class Members who have valid claims

to receive compensation without further risk and extended delay.

How does the Settlement Modification Agreement modify the Settlement

The Settlement Modification Agreement reduces the amount of the Settlement Fund from
$57,000,000 to $48,750,000. Most of this reduction is based on the amount of the
Settlement that would have been paid to the Opt-Out Funds if they had remained in the
Class and participated in the Settlement, and the originally requested attorneys’ fees

associated with that amount. The Opt-Out Funds have asserted damages in excess of $50

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 19 of 25

EXHIBIT C

million based on their purchases of Global Common Stock and those damages are no
longer part of the Class’ claimed aggregate damages. The other primary modifications to
the Settlement are that: 1) the net interest earned on the Settlement Fund until the time
the Court grants approval of the Settlement and a Final Judgment is entered will be paid
to Global because if Global had terminated the Settlement, as it claimed was its right, that
net interest was earned on funds that belonged to Global, which would have been
returned to it; and 2) because the Parties have had an additional fifteen months of
litigation since the time the dispute about the right to terminate the Settlement began,
which included the necessity of Plaintiffs’ retaining experts regarding that issue,
additional expenses have been incurred and Plaintiffs’ Counsel will seek reimbursement
of expenses they already paid or incurred in an amount of up to $475,000 rather than the

$350,000 listed in the Notice.

What does the Settlement provide?

a. What is the Settlement Fund?

The proposed Settlement provides for a Settlement Fund of forty-eight million seven
hundred fifty thousand dollars ($48,750,000), which was paid by certain Defendants and
their Insurers. The Settlement is subject to Court approval. Also, subject to the Court’s
approval, a portion of the Settlement Fund will be used to pay attorneys’ fees and
reimbursement of reasonable litigation expenses to Plaintiffs’ Counsel in an amount not to
exceed $475,000, and any Award to Plaintiffs in an amount not to exceed $15,000. A
portion of the Settlement Fund also will be used to pay taxes due on interest earned by the
Settlement Fund, if necessary, and the costs of the claims administration, including the
costs of printing and mailing the Notice, this Supplemental Notice and the costs of
publishing notice. After the foregoing deductions from the Settlement Fund have been
made, the amount remaining (the “Net Settlement Fund”) will be distributed to Settlement
Class Members who have submitted timely, valid claims, according to the Plan of
Allocation to be approved by the Court. The Settlement Fund shall include all interest
earned by the Settlement Fund from the time Final Judgment is entered by the Court.

b. What can you expect to receive under the proposed Settlement?

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 20 of 25

EXHIBIT C

Your share of the Net Settlement Fund will or may depend on: (i) the number of valid
claims filed and the amounts of those claims; (ii) the dates you purchased and sold Global
Common Stock; (iii) the prices of your purchases and sales; and (iv) the number of shares

of Global Common Stock you purchased.

The Claims Administrator will calculate the amount of your Recognized Loss in
accordance with the formula shown in the Plan of Allocation and determine the pro rata
share of the Net Settlement Fund of each Settlement Class Member who submitted a valid
claim based upon such Settlement Class Member’s valid Reco gnized Loss, The payment
you receive will reflect your Recognized Loss in relation to the Recognized Losses of all
Persons submitting valid Proof of Claim forms. The Recognized Loss formula is not
intended to be an estimate of the amount that a Settlement Class Member with valid claims
might have been able to recover after a trial; it also is not an estimate of the amount that
will be paid to Settlement Class Members with valid claims pursuant to the Settlement.
The Recognized Loss formula is the basis upon which the Net Settlement Fund will be

proportionately allocated to the Settlement Class Members with valid claims.

The Net Settlement Fund will be distributed to Settlement Class Members who timely
submitted a Proof of Claim and whose claims for recovery are determined to be valid by
the Claims Administrator pursuant to the terms of the Stipulation, as modified by the
Settlement Modification Agreement, or by order of the Court under the Plan of Allocation.
The Plan of Allocation is contained in the Notice. Settlement Class Members who have
failed to complete and submit a valid and timely Proof of Claim shall be barred from
participating in distributions from the Net Settlement Fund (unless otherwise ordered by
the Court), but otherwise shall be bound by all of the terms of the Stipulation, including

the terms of any judgment entered and the releases given.

How will the lawyers be paid?
Plaintiffs’ Counsel have expended considerable time litigating this Action on a contingent
fee basis, and have paid for the expenses of the case themselves. They have not been paid

attorneys’ fees or reimbursed for their expenses in advance of this Settlement. Plaintiffs’

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 21 of 25

EXHIBIT C

Counsel have done so with the expectation that, if they are successful in recovering money

for the Settlement Class, they will receive attorneys’ fees and be reimbursed for their

 

litigation expenses from the Settlement Fund, as is customary in this type of litigation.

 

Plaintiffs’ Counsel will not receive attorneys’ fees or be reimbursed for their litigation
expenses except from the Settlement Fund. Therefore, Plaintiffs’ Lead Counsel Abraham,
Fruchter & Twersky, LLP, One Penn Plaza, Suite 2805, New York, NY 10119, will file a
motion asking the Court at the Settlement Hearing to make an award of attorneys’ fees, on
behalf of all Plaintiffs’ Counsel, in an amount not to exceed 25% of the Settlement Amount
($12,187,500). At the same time, Lead Counsel also intends to apply to the Court for
reimbursement of litigation expenses paid or incurred of no more than $475,000 and may
apply for an Award to Plaintiffs collectively not to exceed $15,000 for the reasonable costs
and expenses incurred by Plaintiffs directly related to their representation of the Settlement
Class. The attorneys’ fees and reimbursement of expenses requested will be the only
payment to Plaintiffs’ Counsel for their efforts in achieving this Settlement and for their
risk in undertaking this representation on a wholly contingent basis. Settlement Class
Members are not personally responsible for any such fees or expenses. The Court will
determine what counsel should receive from the Settlement Fund for fees and
reimbursement of expenses and any Award to Plaintiffs, and may award less than the

amounts requested.

How do I tell the Court that I do not like the Settlement?

You can tell the Court you do not agree with the Settlement, any part of the Settlement,
Plaintiffs’ Counsel’s motion for attorneys’ fees and reimbursement of expenses and
application for an Award to Plaintiffs, and that you think the Court should not approve the
Settlement, by mailing a letter (and any other papers or briefs) stating that you object to
the Settlement in the matter of In re TerraForm Global, Inc. Securities Litigation, 1:16-cv-
07967-PKC (S.D.N.Y.), showing due proof of service upon counsel identified below, to
the Clerk of the Court, U.S. District Court, Southern District of New York, 500 Pearl Street,
New York, New York 10007. To be valid, any such objection must contain (1) your name,
address, and telephone number, (2) a list of all purchases and sales of Global Common

Stock in order to show your membership in the Settlement Class, and a copy of the timely

10
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 22 of 25

EXHIBIT C

Proof of Claim submitted to the Claims Administrator, (3) all grounds for the objection,
including any legal and evidentiary support known to you or your counsel, (4) the name,
address and telephone number of all counsel, if any, who represent you, including your
former or current counsel who may be entitled to compensation in connection with the
objection, and (5) the number of times you and/or your counsel has filed, authorized or
approved an objection to a class action settlement in the last five years, the nature of each
such objection in each case, the jurisdiction in each case, and the name of the issuer of the
security or seller of the product or service at issue in each case. Attendance at the
Settlement Hearing is not necessary, but Persons wishing to be heard orally at the
Settlement Hearing in opposition to approval of the Settlement, the Plan of Allocation,
Plaintiffs’ Counsel’s motion for attorneys’ fees and reimbursement of expenses and
application for an Award to Plaintiffs are required to indicate in their written objection that
they intend to appear at the Settlement Hearing and identify any witnesses they may call to
testify or exhibits they intend to introduce into evidence at the Settlement Hearing. Be sure
to serve copies of any objections, papers and briefs, showing due proof of service upon

counsel identified below, to each of the addresses listed below, to be received no later than

 

 

 

—_, 2019:
Clerk of the Court PLAINTIFFS’ COUNSEL: COUNSEL FOR
United States District Court DEFENDANT TERRAFORM
Southern District of New Jack G. Fruchter GLOBAL, INC.:

ABRAHAM, FRUCHTER &

York
TWERSKY, LLP Michael G. Bongiorno, Esq.
Newey | 0007 One Penn Plaza, Suite 2805 WILMER CUTLER
? New York, NY 10119 PICKERING
HALE AND DORR LLP
7 World Trade Center
250 Greenwich Sireet

 

 

New York, New York 10007

COUNSEL FOR
DEFENDANTS AHMAD
CHATILA, JEREMY
AVENIER, MARTIN
TRUONG, AND BRIAN
WUEBBELS:

Sara B. Brody

 

li

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 23 of 25

EXHIBIT C

 

 

 

 

SIDLEY AUSTIN LLP
555 California Street, Suite 2000
San Francisco, California 94104

COUNSEL FOR THE
UNDERWRITER
DEFENDANTS:

Adam S. Hakki

Daniel C. Lewis
SHEARMAN & STERLING
LLP

599 Lexington Avenue

New York, NY 10022-6069

COUNSEL FOR
DEFENDANT CARLOS
DOMENECH ZORNOZA:

Kevin J. 0’ Connor
HINCKLEY ALLEN &
SNYDER LLP

28 State Street

Boston, MA 02109

 

Any Purported Claimant who does not object in the manner prescribed above shall: (i) be

deemed to have waived all such objections; (ii) forever be foreclosed from making any

objection to the fairness, adequacy or reasonableness of the Settlement, the Final

Judgment to be entered approving the Settlement, the Plan of Allocation, and/or the Fee

and Expense Application, unless otherwise ordered by the Court; (iii) be bound by all the

terms and provisions of the Stipulation, and by all proceedings, orders and judgments in

the Action; and (iv) be foreclosed from appealing from any judgment or order entered in

this Action.

When and where will the Court decide whether to approve the Settlement?

The Court will hold a Settlement Hearing on __, 2019, at__: _.m,, at the United

States District Court, Southern District of New York, 500 Pearl Street, Courtroom 11D,

New York, New York 10007.

12

 

 
10.

11.

Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 24 of 25

EXHIBIT C

At this hearing, the Court will consider whether the Settlement is fair, reasonable, and
adequate and whether to approve the Settlement. If there are objections, the Court will
consider them, and the Court will listen to people who have asked to speak at the hearing.
The Court may also decide whether to approve the Plan of Allocation and how much to
pay Plaintiffs’ Counsel for attorneys’ fees and for the reirabursement of expenses and how
much to award Plaintiffs. The Court may move the date and/or time of the Settlement
Hearing to a later date and/or time without further written notice to you. The Court may
also approve revisions to the terms of the Settlement, agreed on by the Settling Parties,

without further notice to you.

Do I have to come to the hearing?

No. Plaintiffs’ Counsel will answer any questions the Court may have. However, you are
welcome to attend at your own expense. [f you send an objection, you do not have to come
to Court to talk about it. As long as you mail your written objection on time, the Court will

consider it. You may also pay your own lawyer to attend, but it is not necessary to do so.

Are There More Details About the Settlement?

This Supplemental Notice summarizes the modifications to the proposed Settlement. The
Notice contains additional details about the Action and the proposed Settlement, including
the Plan of Allocation. Other information is contained in the Stipulation and the Settlement
Modification Agreement, which modifies the Stipulation. You can obtain a copy of the
Stipulation, Settlement Modification Agreement and Notice or more information about the
Settlement by visiting www.TerraFormGlobalLitigationSettlement.com or by contacting

the Claims Administrator or Lead Counsel, as follows:

In re TerraForm Global, Inc. Litigation
c/o Epig
P.O. Box 10539
Dublin, Ohio 43017-4539
(888) 684-5070
or
Abraham, Fruchter & Twersky, LLP
One Penn Plaza, Suite 2805
New York, NY 10119

13

 

 
Case 1:16-md-02742-PKC Document 670 Filed 10/25/19 Page 25 of 25

EXHIBIT C

Tel: (212) 279-5050
Fax: (212) 279-3655

You can also obtain copies from the Clerk’s office during regular business hours:

Clerk of the Court
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE.
Daniel P. Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007-1312

DO NOT TELEPHONE THE COURT REGARDING THIS SUPPLEMENTAL NOTICE

DATED:

 

BY ORDER OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORE.

14

 
